Order entered January 3, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00749-CV

                      WAL-MART STORES TEXAS, LLC, Appellant

                                              V.

                                 DAWN BISHOP, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00763

                                          ORDER
       Before the Court is appellee’s December 29, 2016 second unopposed motion to extend

time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed by

January 29, 2017. We caution appellee that further requests for extension of time will be

disfavored.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE